Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 01/04/2021. Claims 2, 6 have been cancelled. Claims 1, 3-5, 7 are presented for examination. Claims 1, 7 are independent claims.

Response to Arguments 
Applicant incorporated subject matter indicated as allowable in the previous office action to independent claims 1, 7.  Upon further consideration and search, a new prior art was found teaching the subject matter indicated as allowable in the previous office action. A new ground(s) of rejection is made in view of Jung et al (US 2020/0314713 A1) in view of Kim et al (US 10,728,811 B2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2020/0314713 A1) in view of Kim et al (US 10,728,811 B2).

Consider claim 1
Jung teaches a cell reselection control method used in a mobile communication system, the cell reselection control method comprising: transmitting from a base station configured to manage a cell belonging to a first frequency, to a radio terminal selecting the cell as a serving cell while being in an idle mode (Jung par 0135-0136 UE receives system information, e.g. SIB2, SIB3, etc…, transmitted by BS), an intra-frequency redistribution parameter for redistributing the radio terminal to another cell belong to the first frequency (Jung par 0135 parameter for intra-frequency reselection), and an inter-frequency redistribution parameter for redistributing the radio terminal to a second frequency different from the first frequency (Jung par 0135 parameter for inter-frequency reselection); receiving, by the radio terminal, the intra-frequency redistribution parameter and the inter-frequency redistribution parameter (Jung par 0135 UE receives parameter for intra-frequency reselection and parameter for inter-frequency reselection); and selecting, by the radio terminal, a redistribution target by using the at least one of the intra-frequency redistribution parameter and the inter-frequency redistribution parameter (Jung par 0146 using measurement rules for intra-frequency reselection and for inter-frequency reselection to select a target for reselection), the redistribution target being a frequency or a cell provided with the highest priority (Jung par 0146 the frequency priorities determines which frequency to reselect).
However, Jung does not specifically teach the selecting the redistribution target includes select the redistribution target by using the inter-frequency redistribution parameter with priority over the intra-frequency redistribution parameter. Kim discloses the selecting the redistribution target includes selecting the redistribution target by using the inter-frequency redistribution parameter with priority over the intra-frequency redistribution parameter (Kim c.17 l.54-61 frequency priority information affects the measurement in that UE always performs inter-frequency measurement on a frequency with high priority while occasionally performs intra-frequency measurement; thus inter-frequency measurement has priority over intra-frequency measurement in reselecting a target). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Jung with Kim by adding the method to perform inter-frequency measurement of a high priority frequency over intra-frequency measurement as taught by Kim. The motivation to combine Jung and Kim is to save battery power of the UE as discussed by Kim. 

Consider claim 7
Jung teaches a radio terminal used in a mobile communication system, the radio terminal comprising: a receiver configured to receive, from a base station configured to manage a cell belonging to a first frequency (Jung par 0135-0136 UE receives system information, e.g. SIB2, SIB3, etc…, transmitted by BS comprising redistribution parameters), an intra-frequency redistribution parameter (Jung par 0135 parameter for intra-frequency reselection) and an inter-frequency redistribution parameter (Jung par 0135 parameter for inter-frequency reselection) when the mobile terminal is selecting the cell as a serving cell while being in an idle mode (Jung par 0135 in inactive mode); and a controller configured to select a redistribution target by using at least one of the intra-frequency redistribution parameter and the inter-frequency redistribution parameter (Jung par 0146 using measurement rules for intra-frequency reselection and for inter-frequency reselection to select a target for reselection), the redistribution target being a frequency or a cell provided with the highest priority for cell reselection (Jung par 0146 the frequency priorities determines which frequency to reselect), wherein the intra-frequency redistribution parameter is a parameter for redistributing the radio terminal to another cell belonging to the first frequency (Jung par 0146 measurement rules for intra-frequency reselection), the inter-frequency redistribution parameter is a parameter for redistributing the radio terminal to a second frequency different from the first frequency (Jung par 0146 measurement rules for inter-frequency reselection to select a target for reselection).
However, Jung does not specifically teach the selecting the redistribution target includes select the redistribution target by using the inter-frequency redistribution parameter with priority over the intra-frequency redistribution parameter. Kim discloses the selecting the redistribution target includes selecting (Kim c.17 l.54-61 frequency priority information affects the measurement in that UE always performs inter-frequency measurement on a frequency with high priority while occasionally performs intra-frequency measurement; thus inter-frequency measurement has priority over intra-frequency measurement in reselecting a target). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Jung with Kim by adding the method to perform inter-frequency measurement of a high priority frequency over intra-frequency measurement as taught by Kim. The motivation to combine Jung and Kim is to save battery power of the UE as discussed by Kim. 

Consider claim 4
Jung and Kim teaches the cell reselection control method according to claim 1, further comprising: transmitting, from the base station to the radio terminal, a notification indicating that selection of the redistribution target by using the intra-frequency redistribution parameter is permitted (Jung par 0146 MIB from network indicating whether a cell is barred or not {permitted}. A cell that has met the intra-frequency reselection criteria and the MIB indicating not barred); and enabling selection of the redistribution target by using the intra-frequency redistribution parameter only when the radio terminal receives the notification (Jung par 0146 Reselecting to the cell that has met the intra-frequency reselection criteria and the MIB indicating not barred).

Consider claim 5
Jung in view of Kim teaches the cell reselection control method according to claim 1, wherein the radio terminal is located in a coverage extended by a coverage function (Kim claim 1 UE in enhanced coverage) including repeated transmission (Kim c.23 l.49-52 repeated transmission of SIB), and the intra-frequency redistribution parameter is applied to the radio terminal located in the coverage extended by the coverage function (Kim claim 1 can apply intra-frequency measurement for UE in enhance coverage. It would be obvious for a person skilled in the art to add method of intra-frequency measurement for UE in enhance coverage mode. The motivation is avoid searching for serving cell when the UE is operating with low efficiency service as discussed by Kim).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2020/0314713 A1) in view of Kim et al (US 10,728,811 B2) as applied to claim 1 further in view of Ozturk et al (US 2020/0322861 A1).

Consider claim 3
Jung and Kim teaches the cell reselection control method according to claim 1, wherein the selecting the redistribution target includes: executing an inter-frequency redistribution procedure selecting the redistribution target by using the inter-frequency redistribution parameter (Jung par 0146 fig 6 step 1f-30 executes the inter-frequency redistribution when the cell reselection criteria for inter-frequency reselection is met); executing an intra-frequency (Jung par 0146 fig 6 step 1f-30 executes the intra-frequency redistribution when the cell reselection criteria for intra-frequency reselection is met).
However, Jung in view of Kim does not specifically teach executing an intra-frequency redistribution procedure only when the inter-frequency redistribution procedure has ended in a failure. Ozturk discloses executing an intra-frequency redistribution procedure only when the inter-frequency redistribution procedure has ended in a failure (Ozturk par 0061 when inter-frequency cell reselection has failed, perform intra-frequency cell reselection). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Jung in view of Kim with Ozturk by adding the method to perform intra-frequency cell reselection when inter-frequency cell reselection has failed as taught by Ozturk. The motivation to combine Jung in view of Kim and Ozturk is to enable the network to control cell reselection of the UE as discussed by Orturk. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        


/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649